OMB APPROVAL OMB Number:3235-0570 Expires:January 31, 2014 Estimated average burden Hours per responses:20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-08873 American Fidelity Dual Strategy Fund, Inc. (Exact name of registrant as specified in charter) 2000 N. Classen Blvd. Oklahoma City, Oklahoma73106 (Address of principal executive offices)(Zip code) Christopher T. Kenney American Fidelity Assurance Company 2000 N. Classen Blvd. Oklahoma City, Oklahoma73106 (Name and address of agent for service) Registrant’s telephone number, including area code:405.416.8506 Date of fiscal year end:December 31 Date of reporting period:December 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in it regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for educing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1:Report to Shareholders Annual Report December 31, 2013 December 31, 2013 Dear Participant: Wow!! What a second half of the year we had in the equity markets.Strong performance was registered across all market segments.For the year, the S&P 500 returned 32.4%, on a total return basis, while small caps, represented by the Russell 2000, had a return of 38.8%.The NASDAQ’s return was also strong at 38.0%.Remember, for the S&P 500, the first half return of 12.6% was considered a nice return for an entire year.For the year, the S&P 500 set 45 new records.Additionally, this was the best return year for the S&P 500 since 1997.That is a sixteen year gap.While we think most pundits believed 2013 would be a good year in the markets, we don’t believe many forecasted the strength the markets showed in 2013.It is easy to understand why market watchers have run out of superlatives with which to describe market events during the year.It appears that as the year was winding down, and stronger economic news was arriving, good news finally became good news.The economy continued to strengthen and markets liked what they saw.Finally, volatility was held at bay during the second half as measured by the CBOE Volatility Index.We believe the market may be more volatile in 2014, but 2013 will go in the record books as the year markets went up with very few hiccups. Bond markets experienced a difficult 2013.Unlike the equity markets, bond returns were negative for the year.The Barclays Aggregate, representing the broadest measure of bond market exposure, had a return of -2.0% for the year.The Barclays Municipal and Barclays Govt/Credit indices returned -2.6% and -2.4% respectively.Part of this return is a function of investors’ belief that as the Fed continues its taper program, yields will rise.The market had been anticipating the beginning of the taper since the first half of the year.During the latter part of the fourth quarter, the Fed finally indicated that, based on economic strength, the taper would begin.Unlike before, when the Fed indicated the taper would be implemented with $20 billion per month in reduced mortgage backed purchases, this time the Fed started at $10 billion per month, which the market seemed to like. For the year, the yield on the ten year Treasury rose 1.2% to end the year at approximately 3.0%.The thirty year yield ended 2013 at 3.97%.This was an approximate 1.0% increase during the year.Keep in mind that, as rates rise, bond prices fall, thus the negative return in the bond market during the year. The economy continued to strengthen during the second half.Q3 GDP was revised upward several times finishing at 4.1%.This was the first time that quarterly GDP had exceeded 4.0% since late 2011.The strength of consumer spending and building of inventories were the main drivers of the large increase.During Q4, the economy had to contend with a 16-day government shut down and anxiety about a threatened default on U.S. debt.These negative events appear to have been offset by falling unemployment, low inflation, and improvement in manufacturing.Even an increase in mortgage rates failed to halt gains in housing.Whether the good news continues into 2014 remains to be seen, but there are several positive signs of economic strength as we turn the corner on a new year. Inflation continues to be well behaved with a year over year percentage increase of 1.5% as of December 2013.This is below the 2.4% average annual increase over the last ten years.Markets have been surprised by the continued low inflation in the face of significant monetary stimulus during the past couple of years.This, combined with a drop in gold prices, -28% in 2013, leads us to believe that rampant inflation is not on most investors’ radar.We will be watching this closely. Sincerely, David R. Carpenter, President American Fidelity Dual Strategy Fund, Inc. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Financial Statements December31, 2013 (With Report of Independent Registered Public Accounting Firm Thereon) Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders American Fidelity Dual Strategy Fund, Inc.: We have audited the accompanying statement of assets and liabilities of American Fidelity Dual Strategy Fund, Inc. (theFund), including the schedule of portfolio investments, as of December31, 2013, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December31, 2013, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of American Fidelity Dual Strategy Fund, Inc. as of December31, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and its financial highlights for each of the years in the five-year period then ended, in conformity with U.S.generally accepted accounting principles. KPMG LLP Oklahoma City, Oklahoma February11, 2014 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statement of Assets and Liabilities December 31, 2013 Assets Investments, at fair value (cost $161,759,294) $ Accrued interest and dividends 179,346 Accounts receivable for shares purchased 4,002 Total assets 210,049,514 Liabilities Accounts payable for shares redeemed 520 Total liabilities 520 Net assets $ Composition of net assets: Net capital paid in on shares of capital stock $ Undistributed net investment income 2,128,861 Accumulated net realized gains 26,050,776 Unrealized appreciation on investments 48,106,872 Net assets (equivalent to $14.91 per share based on 14,089,230 shares of capital stock outstanding) $ See accompanying notes to financial statements. 2 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statement of Operations Year ended December 31, 2013 Investment income: Income: Dividends (net of foreign taxes paid of $32,081) $ Interest 11,791 3,050,038 Expenses: Investment advisory fees 950,437 Net investment income 2,099,601 Realized gains on investments: Proceeds from sales 161,393,817 Cost of securities sold 134,529,444 Net realized gains on investments sold 26,864,373 Unrealized appreciation on investments, end of year 48,106,872 Unrealized appreciation on investments, beginning of year 23,662,232 Change in unrealized appreciation on investments 24,444,640 Net increase in net assets resulting from operations $ See accompanying notes to financial statements. 3 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statements of Changes in Net Assets Years ended December 31, 2013 and 2012 Increase in net assets from operations: Net investment income $ 2,294,304 Net realized gains on investments 26,864,373 12,838,553 Change in unrealized appreciation on investments 24,444,640 10,159,215 Increase in net assets resulting from operations 53,408,614 25,292,072 Distributions to shareholders: Investment income Capital gains — Total distributions to shareholders Changes from capital stock transactions Increase in net assets 39,761,623 13,021,297 Net assets, beginning of year 170,287,371 157,266,074 Net assets, end of year $ 170,287,371 Undistributed net investment income $ 2,329,260 See accompanying notes to financial statements. 4 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Financial Highlights Years ended December 31, 2013, 2012, 2011, 2010, and 2009 Per share data (1): Net investment income $ Net realized and unrealized gains (losses) from securities Distributions – investment income Distributions – capital gains — Net increase (decrease) in net asset unit value Net asset unit value, beginning of year Net asset unit value, end of year $ Net assets outstanding, end of year $ 170,287,371 157,266,074 166,114,804 147,268,249 Ratios: Ratio of expenses to average net assets 0.50% 0.50% 0.50% 0.50% 0.50% Ratio of net investment income to average net assets Portfolio turnover rate Total return (2) (1) Per share calculations were performed using the average shares outstanding method. (2) Total return figures do not reflect charges pursuant to the terms of the variable annuity contracts funded by separate accounts that invest in the Fund’s shares. See accompanying notes to financial statements. 5 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments December 31, 2013 Shares or Fair value principal Percentage amount Amount of net assets Common stock: Amusement and recreation services: The Walt Disney Company 8,000 $ % 611,200 Apparel and accessory stores: Michael Kors Holdings Limited * ** 7,350 596,747 The Gap, Inc. 19,832 775,034 The TJX Companies, Inc. 15,611 994,889 2,366,670 Apparel and other finished products: Hanesbrands Inc. 21,041 1,478,551 1,478,551 Auto dealers, gas stations: Autozone, Inc. * 2,114 1,010,365 O'Reilly Automotive, Inc. * 10,973 1,412,335 2,422,700 Building construction-general contractors: PulteGroup, Inc. 53,680 1,093,462 1,093,462 Building materials and garden supplies: Lowe's Companies, Inc. 46,899 2,323,845 The Home Depot, Inc. 20,388 1,678,748 4,002,593 Business services: Alliance Data Systems Corporation * 5,450 1,432,968 CA, Inc. 20,900 703,285 Electronic Arts Inc. * 15,600 357,864 Fidelity National Information Services, Inc. 18,888 1,013,908 FleetCor Technologies, Inc. * 6,100 714,737 Google Inc. * 2,691 3,015,831 International Business Machines Corporation 20,011 3,753,463 MasterCard Incorporated. 2,611 2,181,386 MedAssets, Inc. * 17,300 343,059 Microsoft Corporation 82,794 3,098,979 Nielsen Holdings N.V. ** 14,400 660,816 Oracle Corporation 55,006 2,104,530 Sapient Corporation * 23,300 404,488 Symantec Corporation 33,843 798,018 Synopsys, Inc. * 25,297 1,026,299 Vantiv, Inc. * 17,050 556,001 Visa Inc. 4,909 1,093,136 Yandex N.V. * ** 7,950 343,043 23,601,811 Chemicals and allied products: Abbott Laboratories 88,253 3,382,737 AbbVie Inc. 12,500 660,125 Agrium Inc. ** 1,400 128,072 Air Products & Chemicals, Inc. 1,100 122,958 Albemarle Corporation 1,800 114,102 Allergan, Inc. 9,678 1,075,032 Amgen Inc. 8,000 913,280 Biogen Idec Inc. * 3,174 887,926 Celanese Corporation 2,185 120,852 Celgene Corporation * 11,235 1,898,266 CF Industries Holdings, Inc. 500 116,520 Colgate-Palmolive Company 10,800 704,268 E.I. du Pont de Nemours and Company 2,000 129,940 Eastman Chemical Company 1,600 129,120 Eli Lilly and Company 13,800 703,800 Forest Laboratories, Inc. * 9,600 576,288 Gilead Sciences, Inc. * 28,119 2,113,143 Jazz Pharmaceuticals plc * ** 5,100 645,456 (Continued) 6 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments December 31, 2013 Shares or Fair value principal Percentage amount Amount of net assets Johnson & Johnson 31,550 $ % Lyondellbasell Industries N.V. ** 5,450 437,526 Merck & Co., Inc. 45,000 2,252,250 Novartis AG ** 8,700 335,994 Pfizer Inc. 21,900 670,797 PPG Industries, Inc. 5,909 1,120,701 The Dow Chemical Company 11,800 523,920 The Medicines Company * 8,700 699,306 Westlake Chemical Corporation 3,350 408,935 23,760,979 Communications: CBS Corporation 21,400 1,364,036 Comcast Corporation 13,300 691,134 Dish Network Corporation * 10,100 584,992 Level 3 Communications, Inc. * 42,050 1,394,799 Liberty Interactive Corporation * 15,650 459,328 SBA Communications Corporation * 5,950 534,548 Scripps Networks Interactive, Inc. 11,580 1,000,628 Verizon Communications Inc. 23,000 1,130,220 Viacom Inc. 7,100 620,114 7,779,799 Construction-special trade: Chicago Bridge & Iron Company N.V. ** 6,450 536,253 536,253 Depository institutions: Capital One Financial Corporation 6,100 467,321 JPMorgan Chase & Co. 8,500 497,080 KeyCorp 34,300 460,306 Regions Financial Corporation 47,400 468,786 State Street Corporation 7,300 535,747 SunTrust Banks, Inc. 12,400 456,444 U.S. Bancorp 43,500 1,757,400 4,643,084 Durable goods-wholesale: Reliance Steel & Aluminum Co. 1,600 121,344 121,344 Eating and drinking places: Bloomin' Brands, Inc. * 17,250 414,172 414,172 Electric, gas, and sanitary services: Ameren Corporation 8,800 318,208 American Electric Power Company, Inc. 6,800 317,832 Centerpoint Energy, Inc. 13,600 315,248 Edison International 6,400 296,320 Entergy Corporation 5,100 322,677 Exelon Corporation 11,200 306,768 FirstEnergy Corp. 8,900 293,522 Pinnacle West Capital Corporation 5,400 285,768 Public Service Enterprise Group Incorporated 8,800 281,952 2,738,295 Electronic and other electric equipment: Amphenol Corporation 8,800 784,784 Applied Materials, Inc. 25,850 457,286 NXP Semiconductors N.V. * ** 9,400 431,742 Qualcomm Incorporated 39,526 2,934,805 Skyworks Solutions, Inc. * 34,610 988,462 Spectrum Brands Holdings, Inc. 7,900 557,345 Texas Instruments Incorporated 18,300 803,553 Xilinx,Inc. 16,000 734,720 7,692,697 (Continued) 7 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments December 31, 2013 Shares or Fair value principal Percentage amount Amount of net assets Engineering, accounting, research, management and relation services: Covance Inc. * 4,600 $ % 405,076 Fabricated metal products: Ball Corporation 2,400 123,984 Crown Holdings, Inc. * 2,600 115,882 Harsco Corporation 14,300 400,829 Parker-Hannifin Corporation 8,550 1,099,872 Visteon Corporation * 3,700 302,993 2,043,560 Food and kindred products: Anheuser-Busch InBev SA/NV ** 5,800 617,468 Archer-Daniels-Midland Company 3,000 130,200 Bunge Limited ** 1,500 123,165 Dr Pepper Snapple Group, Inc. 14,200 691,824 Ingredion Incorporated 1,800 123,228 Mead Johnson Nutrition Company 6,050 506,748 Monster Beverage Corporation * 6,850 464,225 The Hershey Company 5,200 505,596 3,162,454 Food stores: GNC Holdings, Inc. 7,150 417,918 417,918 General merchandise: Macy's, Inc. 28,835 1,539,789 1,539,789 Health services: Laboratory Corporation of America Holdings * 7,000 639,590 639,590 Heavy construction non-building: Fluor Corporation 40,550 3,255,759 KBR, Inc. 15,100 481,539 3,737,298 Holding and other investment offices: Brookfield Asset Management Inc. ** 62,300 2,419,109 Extra Space Storage Inc. 9,700 408,661 2,827,770 Home furniture and equipment: Bed Bath & Beyond Inc. * 18,300 1,469,490 Gamestop Corp. 13,400 660,084 Williams-Sonoma, Inc. 6,800 396,304 2,525,878 Hotels, other lodging places: Las Vegas Sands Corp. 8,900 701,943 Starwood Hotels & Resorts Worldwide, Inc. 13,229 1,051,044 Wyndham Worldwide Corporation 8,700 641,103 Wynn Resorts, Limited 2,500 485,525 2,879,615 Industrial machinery and equipment: AGCO Corporation 8,700 514,953 Apple Computer, Inc. 6,155 3,453,632 Baker Hughes Incorporated 6,600 364,716 Caterpillar Inc. 7,300 662,913 Cisco Systems, Inc. 34,363 771,449 Cummins Engine, Inc. 11,111 1,566,317 Dover Corporation 29,200 2,818,968 EMC Corporation 33,179 834,452 F5 Networks, Inc. * 9,988 907,510 Joy Global Inc. 5,950 348,016 (Continued) 8 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments December 31, 2013 Shares or Fair value principal Percentage amount Amount of net assets Lam Research Corporation * 16,761 $ % National Oilwell Varco, Inc. 19,950 1,586,624 NetApp, Inc. 20,663 850,076 Pitney Bowes, Inc. 23,600 549,880 SanDisk Corporation 13,522 953,842 Seagate Technology Public Limited Company ** 14,500 814,320 The Timken Company 10,600 583,742 Western Digital Corporation 22,269 1,868,369 20,362,415 Instruments and related products: 3M Company 4,000 561,000 Agilent Technologies, Inc. 18,280 1,045,433 Baxter International Inc. 35,050 2,437,728 Becton, Dickinson and Company 9,135 1,009,326 Danaher Corporation 12,737 983,296 Fossil Group, Inc.* 7,201 863,688 KLA-Tencor Corporation 15,580 1,004,287 Medtronic, Inc. 16,225 931,153 Northrop Grumman Corporation 11,400 1,306,554 Raytheon Company 9,000 816,300 Rockwell Automation , Inc. 8,725 1,030,946 Roper Industries, Inc. 4,500 624,060 St. Jude Medical, Inc. 11,700 724,815 Waters Corporation * 4,200 420,000 Zimmer Holdings, Inc. 7,600 708,244 14,466,830 Insurance carriers: Aetna Inc. 9,800 672,182 Assurant, Inc. 7,400 491,138 Axis Capital Holdings Limited ** 15,100 718,307 Berkshire Hathaway Inc. * 18,000 2,134,080 Cigna Corporation 8,200 717,336 CNO Financial Group, Inc. 30,400 537,776 Genworth Financial, Inc. * 31,550 489,971 Lincoln National Corporation 9,200 474,904 Markel Corporation * 109 63,258 Metlife Capital Trust, Inc. 8,200 442,144 Principal Financial Group, Inc. 9,000 443,790 Prudential Financial, Inc. 5,200 479,544 RenaissanceRe Holdings Ltd. ** 21,550 2,097,677 The Allstate Corporation 7,900 430,866 The Chubb Corporation 4,700 454,161 The Hartford Financial Services Group, Inc. 12,400 449,252 The Travelers Companies, Inc. 4,900 443,646 UnitedHealth Group Incorporated 8,900 670,170 Unum Group 13,200 463,056 Wellcare Health Plans, Inc. * 5,250 369,705 Wellpoint, Inc. 6,800 628,252 13,671,215 Lumber and wood products: Leucadia National Corporation 80,750 2,288,455 2,288,455 Metal mining: Cliffs Natural Resources Inc. 4,900 128,429 Freeport-McMoRan Copper & Gold Inc. 3,300 124,542 252,971 Mining, quarry nonmetal minerals: Teck Resources Limited ** 5,200 135,252 135,252 (Continued) 9 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments December 31, 2013 Shares or Fair value principal Percentage amount Amount of net assets Miscellaneous retail: CVS Caremark Corp 23,568 $ % Express Scripts Holding Company * 12,500 878,000 Omnicare, Inc. 7,950 479,862 PetSmart, Inc. 11,612 844,773 Walgreen Co. 9,050 519,832 4,409,229 Nondepository institutions: American Express Company 11,660 1,057,911 CIT Group Inc. 7,850 409,220 Discover Financial Services 8,200 458,790 SLM Corporation 16,600 436,248 2,362,169 Nondurable goods-wholesale: Amerisource Bergen Corporation 16,250 1,142,538 Cardinal Health, Inc. 5,100 340,731 McKesson Corporation 13,791 2,225,867 Nu Skin Enterprises, Inc. 3,000 414,660 4,123,796 Oil and gas extraction: Anadarko Petroleum Corporation 5,200 412,464 Apache Corporation 3,600 309,384 Devon Energy Corporation 4,000 247,480 Diamond Offshore Drilling, Inc. 5,300 301,676 Encana Corporation ** 124,500 2,247,225 Eni S.p.A ** 6,600 320,034 EOG Resources, Inc. 3,500 587,440 Helmerich & Payne, Inc. 4,200 353,136 Nabors Industries Ltd. ** 19,400 329,606 Noble Corporation ** 62,900 2,356,863 Occidental Petroleum Corporation 3,500 332,850 Patterson-UTI Energy, Inc. 13,100 331,692 Royal Dutch Shell PLC ** 4,800 342,096 Schlumberger N.V. (Schlumberger Limited) ** 26,150 2,356,376 SM Energy Company 5,550 461,261 Superior Energy Services, Inc. * 12,000 319,320 Talisman Energy Inc. ** 26,200 305,230 Transocean LTD. ** 6,600 326,172 12,240,305 Paper and allied products: International Paper Company 2,500 122,575 Kimberly-Clark Corporation 6,400 668,544 Packaging Corporation of America 8,050 509,404 1,300,523 Petroleum refining and related industries: BP PLC-Spons ADR ** 6,600 320,826 Chevron Corporation 2,592 323,767 ConocoPhillips 4,500 317,925 Exxon Mobil Corporation 3,400 344,080 Hess Corporation 4,000 332,000 Total SA ** 5,500 336,985 1,975,583 Railroad transportation: Union Pacific Corporation 11,019 1,851,192 1,851,192 Real estate: CBRE Group, Inc. * 18,300 481,290 PICO Holdings, Inc. * 96,500 2,230,115 2,711,405 Rubber and miscellaneous plastic products: The Goodyear Tire & Rubber Company 29,000 691,650 691,650 (Continued) 10 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments December 31, 2013 Shares or Fair value principal Percentage amount Amount of net assets 691,650 Security and commodity brokers: Ameriprise Financial, Inc. 8,400 $ % Blackrock, Inc. 3,198 1,012,071 Franklin Resources, Inc. 26,057 1,504,271 Intercontinental Exchange, Inc. 4,234 952,311 LPL Financial Holdings Inc. 9,500 446,785 The Goldman Sachs Group, Inc. 2,800 496,328 5,378,186 Service necessity: Subsea 7 S.A. ** 78,250 1,514,920 1,514,920 Textile mill products: Mohawk Industries, Inc. * 4,800 714,720 714,720 Transportation by air: Bristow Group Inc. 18,200 1,366,092 Copa Holdings, S.A. ** 3,050 488,336 1,854,428 Transportation equipment: Autoliv, Inc. 5,500 504,900 BorgWarner Inc. 17,902 1,000,900 Ford Motor Company 35,050 540,822 General Dynamics Corporation 12,350 1,180,043 Lockheed Martin Corporation 5,100 758,166 Polaris Industries Inc. 7,400 1,077,736 The Boeing Company 12,625 1,723,186 TRW Automotive Holdings Corp * 6,700 498,413 7,284,166 Transportation services: priceline.com incorporated * 2,095 2,435,228 2,435,228 Water transportation: Kirby Corporation * 4,000 397,000 397,000 Total common stocks (cost $157,757,324) 205,864,196 Short-term investments: AIM Money market funds (0.020075% at December 31, 2013) 4,001,970 4,001,970 Total short-term investments (cost $4,001,970) 4,001,970 Total investments (cost $161,759,294) 209,866,166 Other assets and liabilities, net 182,828 Total net assets $ % *Presently not producing dividend income **Foreign Investments (10.61% of net assets) See accompanying notes to financial statements. 11 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Financial Statements December31, 2013 Summary of Significant Accounting Policies (a) General American Fidelity Dual Strategy Fund, Inc. (theFund) is registered as an open-end, diversified management investment company under the Investment Company Act of 1940, as amended. The assets of the Fund were formerly held by American Fidelity Variable Annuity Fund A (Variable Annuity Fund A), which operated as an open-end, diversified management investment company from 1968 to 1998, and was a separate account of American Fidelity Assurance Company (AFA). The Fund’s investment objectives are primarily long-term growth of capital and secondarily the production of income. In order to achieve these investment objectives, the Fund normally invests in a diversified portfolio consisting primarily of common stocks. Shares of the Fund are only available to separate accounts of AFA or other insurance companies to fund the benefits of variable annuity contracts. (b) Investments The Fund’s investments are valued based on market value quotations, when available. Investments in corporate stocks are valued using the services of Interactive Data Corporation. Securities for which published quotations are not available are valued based on policies approved by the Fund’s board of directors. Securities whose values have been materially affected by what the Fund’s investment adviser identifies as a significant event occurring before the Fund’s assets are valued but after the close of their respective exchanges will be fair valued. All securities were priced at December31, 2013 based on quoted market prices. The Company has in place a process to validate with a secondary independent pricing source changes in prices that exceed a certain threshold. Fair value is determined in good faith using consistently applied board approved procedures. Short-term investments are valued on the basis of amortized cost, which approximates market, and include all investments with maturities less than one year. The Fund’s portfolio of investments is diversified such that not more than 5% of the value of the total assets of the Fund is invested in any one issuer and not more than 25% is invested in any one industry or group of similar industries. Management does not believe the Fund has any significant concentrations of credit risk. Realized gains and losses from investment transactions and unrealized appreciation or depreciation of investments are determined using the specific identification method on a first-in, first-out basis. Security transactions are accounted for on a trade-date basis. Dividend income is recorded on the ex-dividend date, and interest income is recorded on the daily accrual basis. For certain securities in which the exact dividend is unknown on the ex-dividend date, such as stock in foreign companies, an estimate of the dividend is recorded on the ex-dividend date, and any necessary adjustments are added to the Fund’s investment income on the date the dividend is received by the Fund. Any taxes withheld by foreign governments or any foreign exchange experience (gains or losses) incurred by investment in such securities are paid by the Fund and are recorded as adjustments to dividend income. The Fund intends to make income and capital gains distributions, if any, on an annual basis. All distributions will be reinvested in additional shares of the portfolio at net asset value or will be distributed in cash at the option of the shareholders. In 2013, the cost of purchases and proceeds from sales of securities, other than short-term securities, was $148,806,331 and $161,393,817, respectively, net of brokerage commissions. The gross unrealized appreciation and depreciation on investments at December31, 2013 for financial reporting purposes was $50,131,474 and $2,024,602, respectively. For federal income tax purposes, the cost, gross unrealized appreciation, and gross unrealized depreciation on investments were $162,613,475, $50,131,474, and $2,878,783, respectively, as of December31, 2013. The Fund groups its financial assets measured in three levels, based on inputs and assumptions used to determine fair value. These levels are as follows: · Level1 – quoted prices in active markets for identical securities. · Level2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). · Level3 – significant unobservable inputs (including the Fund’s own assumptions used to determine the fair value of investments). There were no transfers of securities from Level 1 to Level2 or vice versa throughout the year. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of December31, 2013. See Schedule of Portfolio Investments for industry categorization. Level 1 – Quoted prices $ Level 2 – Other significant observable inputs — Level 3 – Significant unobservable inputs — Total $ (Continued) 12 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Financial Statements December 31, 2013 (c) Income Taxes Management of the Fund believes that the Fund will continue to qualify as a “regulated investment company” under subchapter M of the Internal Revenue Code (the Code). Qualification as a regulated investment company relieves the Fund of any liability for federal income taxes to the extent its earnings are distributed in accordance with the applicable provisions of the Code. The Fund’s policy is to comply with all sections of the Code that apply to regulated investment companies and to distribute all of its taxable income to shareholders. No provision for income taxes is thus required. During 2013, the Fund generated for tax purposes net short-term capital gains of $6,118,523 and net long-term capital gains of $20,853,625. There was no net capital loss at December31, 2012 carrying over into 2013. The Fund’s board of directors will distribute an ordinary income dividend of $8,180,192, which includes the net short-term capital gains of $6,118,523, and a realized net capital gain dividend of $20,853,625 during 2014. Net investment income (loss) and net realized gains (losses) may differ for financial statement and tax purposes primarily because of losses deferred due to “wash sale” transactions. The character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. Also, due to the timing of dividend distributions, the fiscal year in which amounts are distributed may differ from the year that the income or realized gains (losses) were recorded by the Fund. On the statement of assets and liabilities, no permanent book-to-tax differences were recorded as of December31, 2013 for undistributed net investment income, accumulated net realized gain, or unrealized appreciation on investments. The Fund recognizes and measures unrecognized tax positions in accordance with Financial Accounting Standards Board (FASB), Accounting Standards Codification (ASC)740, Income Taxes. The Fund has no unrecognized tax positions at December31, 2013. As of December31, 2013, the Fund has no accrued interest and penalties related to unrecognized tax positions. The Fund would recognize interest accrued related to unrecognized tax positions in interest expense and penalties accrued in operating expense, should they occur. The tax years 2010 through 2013 remain open to examination by the major taxing jurisdictions to which the Fund is subject. The Fund is not currently under examination by any taxing authority and does not expect any material changes to its unrecognized tax positions within the next twelve months. (d) Use of Estimates The preparation of financial statements in conformity with U.S.generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increase and decrease in net assets from operations during the reporting period. Actual results could differ from those estimates. (e) Distributions to Shareholders Dividends to shareholders from ordinary income, if any, are paid annually. Ordinary income dividends include net investment income and net short-term capital gains. Dividends to shareholders from capital gains, if any, are paid annually. Capital gain dividends only include net long-term capital gains. These ordinary and capital gain dividends are paid as required to comply with Federal tax requirements. Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. A capital gain distribution was not declared in 2012, since the Fund’s capital loss carryovers exceeded its capital gains generated in 2011. A capital gain distribution was declared in 2013. Transactions with Affiliates The Fund receives advisory services under a management and investment advisory agreement with AFA that provides for fees to be paid to AFA at an annual rate of 0.50% of the Fund’s average daily net assets. AFA has engaged four subadvisors who receive fees based on a percentage of the Fund’s daily net assets. The subadvisors’ fees are paid by AFA. AFA pays all other expenses of the Fund except investment advisory fees and brokerage fees. The Fund will not reimburse AFA at a later time for any such amounts. Certain officers and directors of the Fund are also officers and directors of AFA. (Continued) 13 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Financial Statements December 31, 2013 Distributions to Shareholders On November15, 2013, a dividend of $0.17 per share was distributed from ordinary income, which amounts to $2,300,000. On November15, 2012, a dividend of $0.12 per share was distributed from ordinary income, which amounted to $1,800,000. On November15, 2013, a distribution of $0.28, per share was declared from capital gains, which amounts to $3,829,652. There were no capital gains declared for 2012. The tax character of distributions paid during the years ended December31, 2013 and 2012 was as follows: Distributions to shareholders: Dividends paid from: Ordinary income $ 1,800,000 Long-term capital gain 3,829,652 — 6,129,652 1,800,000 Return of capital — — Total distributions to shareholders $ 1,800,000 As of December31, 2013, the components of distributable earnings on a tax basis were as follows: Undistributed ordinary income $ Undistributed capital gain income Undistributed long-term loss — Unrealized appreciation Distributable earnings $ Changes from Capital Stock Transactions As of December 31, 2013, 200,000,000 shares of $0.001 par value capital stock were authorized. Transactions in capital stock were as follows: Shares Amount Shares sold $ Shares issued in reinvestment of dividends and distributions Shares redeemed Decrease in net assets derived from capital stock transactions $ Subsequent Events The Fund has evaluated subsequent events requiring adjustments or disclosure in the financial statements through February 11, 2014, the date the financial statements were issued. 14 DIRECTORS AND OFFICERS Information about the officers and directors of American Fidelity Dual Strategy Fund, Inc. (the “Fund” or “Dual Strategy”) is set forth below.No officer or director receives any remuneration from the Fund.Board members who are not employees of American Fidelity Assurance Company receive $6,000 annually from American Fidelity Assurance Company for their services as directors of the Fund and an additional $750 for each Board meeting and Audit Committee meeting or other special meeting that they attend.The Fund’s Statement of Additional Information contains additional information about the Fund’s directors; you may request a free copy by following the instructions on the back of this report. Name, Address and Age (1) Position(s) Held with Fund; Length of Time Served Principal Occupation(s) During Past 5 Years; Position(s) with Affiliates; Other Directorships Officers; Interested Directors(2) Robert D. Brearton, 64 Executive Vice President and Principal Financial Officer – Since May 2006 Executive Vice President, Chief Financial Officer and Treasurer, American Fidelity Corporation; Executive Vice President, Chief Financial Officer and Treasurer, American Fidelity Assurance Company David R. Carpenter, 63 Chairman, President (Principal Executive Officer), Secretary, and Director – Since May 2006 Executive Vice President and Chief Operating Officer, American Fidelity Corporation; President and Chief Operating Officer, American Fidelity Assurance Company; Chairman and Chief Executive Officer, American Fidelity Securities, Inc. Christopher T. Kenney, 45 General Counsel – Since January 2014; Assistant SEC Compliance Officer – Since February 2008 Vice President, General Counsel and Secretary, American Fidelity Corporation; Vice President, General Counsel, Secretary and Assistant SEC Compliance Officer, American Fidelity Assurance Company; President, Chief Operating Officer and Secretary, American Fidelity Securities, Inc. David M. Robinson, 57 Chief SEC Compliance Officer – Since February 2012 Assistant Vice President, American Fidelity Corporation; Assistant Vice President and Chief SEC Compliance Officer, American Fidelity Assurance Company; Assistant Vice President and Chief Compliance Officer, American Fidelity Securities, Inc. Independent Directors Jo Ann Dickey, 73 12346A N. May, #245 Oklahoma City, OK73120 Director – Since October 2006(4) Retired (2006) Senior Vice President – Internal Audit, American Fidelity Corporation Mark H. McCubbin, 57 5310 N. W. 5th St. Oklahoma City, OK73127 Director – Since March 2007(4) Chief Executive Officer, McCubbin Hosiery, LLC G. Rainey Williams, Jr., 53 5400 North Grand Suite 200 Oklahoma City, OK 73112 Director –Since March 1998(3)(4) President and Chief Operating Officer, Marco Holding Corporation; Director, BancFirst Corporation Address is 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106 as of December 31, 2013, unless otherwise indicated; and age is as of December 31, 2013. “Interested person” of Dual Strategy Fund under Section 2(a)(19) of the Investment Company Act of 1940 due to position as officer of the Fund. Officer and/or member of Dual Strategy Fund Board of Directors since the Fund’s establishment in March 1998; previously officer and/or member of Board of Managers of Variable Annuity Fund A, the Fund’s predecessor. Pursuant to Dual Strategy Fund’s Bylaws and the General Corporation Law of Maryland, the Fund’s directors may serve without re-election until a majority of the Board’s members serve by appointment, or otherwise are not elected by the Fund’s shareholders. 15 MANAGEMENT’S DISCUSSION OF FUND RESULTS 2013 Results During 2013, Dual Strategy returned 32.51%.This beat the S&P500 Index return of 32.4%.Both of these are exceptionally strong annual return numbers and are partially a result of across the board market strength during the year.Small cap stocks had even better returns with Russell 2000 Index logging a return of 38.8%.These returns were earned with little volatility and few significant down days. Dual Strategy continued its long term use of both value and growth segments of the US equity market.The large growth market, measured by the Russell 1000 Growth Index, returned 33.5%.While the large value market, measured by the Russell 1000 Value Index, returned 32.5%.In some years, value or growth can be a significant winner, but 2013’s returns indicate that market strength occurred in both segments. Dual Strategy’s large cap growth holdings returned 34.9% for the year slightly besting the Russell 1000 Growth Index return of 33.5%.On the other hand, Dual Strategy’s large value holdings trailed the return of the Russell 1000 Value Index slightly, 31.6% and 32.5% respectively. The performance information presented represents past performance, and is not a guarantee of future results.Current performance of the Fund may be lower or higher than the performance presented here.Investment return and principal value will fluctuate such that an investor’s units, when redeemed, may be worth more or less than their original cost. You should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing.This information and other important information about the Fund is contained in the Fund’s prospectus and the prospectuses of the separate accounts through which you may invest in the Fund.Please contact your representative to obtain the prospectuses, or call American Fidelity directly at 1.800.662.1106.You should carefully read the prospectuses before investing. Performance data current to the most recent month-end and quarter-end may be obtained at the toll-free telephone number provided above or at www.americanfidelity.com. 16 10-Year Results The graph below compares the initialand subsequent account values at the end of each of the past ten years, assuming a $10,000 initial investment in the Fund on January 1, 2004 and also in the S&P 500 Index and the Russell 1000® Index.The Fund’s performance reflected in the graph and following table does not give effect to any charges at the separate account level.Performance would be lower if charges assessed by participating separate accounts were reflected.The S&P 500 Index and the Russell 1000® Index returns assume the reinvestment of dividends, but do not reflect commissions or administrative and management costs.Past performance does not predict future performance for the Fund or the indexes. Average Annual Total Return as of 12/31/13 1 Year 5 Years 10 Years 32.51% 18.03% 6.65% The performance information presented represents past performance, and is not a guarantee of future results.Current performance of the Fund may be lower or higher than the performance presented here.Investment return and principal value will fluctuate such that an investor’s units, when redeemed, may be worth more or less than their original cost. You should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing.This information and other important information about the Fund is contained in the Fund’s prospectus and the prospectuses of the separate accounts through which you may invest in the Fund.Please contact your representative to obtain the prospectuses, or call American Fidelity directly at 1.800.662.1106.You should carefully read the prospectuses before investing. Performance data current to the most recent month-end and quarter-end may be obtained at the toll-free telephone number provided above or at www.americanfidelity.com. 17 EXPENSE EXAMPLE As a shareholder of the Fund, you incur a management fee.The following Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2013 – December 31, 2013). Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expense that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period; however, you may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.As a result, the second line of the table is useful in comparing ongoing costs only; it will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expense Example Table Beginning Account Value July 1, 2013 Ending Account Value December 31, 2013 Expenses Paid During Period* July 1 – December 31, 2013 Actual Hypothetical (Assumes 5% return before expenses) *Expenses are equal to the Fund’s annualized expenses ratio of 0.50%, multiplied by the average account value over the period, multiplied by 0.5041096 (the number of days in most recent fiscal half-year/365 (to reflect the one-half year period)). 18 PORTFOLIO HOLDINGS The following tabledepicts the portfolio holdings of the Fund by type of security and industry sector, showing the percentage of net asset value or total investments attributable to each as of December 31, 2013. Amusement and Recreation Services: 0.29% Apparel and Accessory Stores: 1.13% Apparel and Other Finished Products: 0.70% Auto Dealers, Gas Stations: 1.15% Building Construction – General Contractors: 0.52% Building Materials and Garden Supplies: 1.91% Business Services: 11.24% Chemicals and Allied Products: 11.31% Communications: 3.70% Construction – Special Trade: 0.26% Depository Institutions: 2.21% Durable Goods, Wholesale: 0.06% Eating and Drinking Places: 0.20% Electric, Gas, and Sanitary Services: 1.30% Electronic and Other Electric Equipment: 3.66% Engineering, Accounting, Research, Mgmt and Relation Services: 0.19% Fabricated Metal Products: 0.97% Food and Kindred Products: 1.51% Food Stores: 0.20% General Merchandise: 0.73% Heath Services: 0.31% Heavy Construction, Non-Building: 1.78% Holding and Other Investment Offices: 1.35% Home Furniture and Equipment: 1.20% Hotels, Other Lodging Places: 1.37% Industrial Machinery and Equipment: 9.69% Instruments and Related Products: 6.89% Insurance Carriers: 6.51% Lumber and Wood Products: 1.09% Metal Mining: 0.12% Mining, Quarry Nonmetal Minerals: 0.06% Miscellaneous Retail: 2.10% Nondepository Institutions: 1.13% Nondurable Goods-Wholesale: 1.96% Oil and Gas Extraction: 5.83% Paper and Allied Products: 0.62% Petroleum Refining and Related Industries: 0.94% Railroad Transportation: 0.88% Real Estate: 1.29% Rubber & Miscellaneous Plastic Products: 0.33% Security and Commodity Brokers: 2.56% Service Necessity: 0.72% Textile Mill Products: 0.34% Transportation By Air: 0.88% Transportation Equipment: 3.47% Transportation Services: 1.16% Short-Term Investments: 1.90% Other assets and liabilities, net 0.09% Total net assets 100.00% 19 AVAILABILITY OF PORTFOLIO HOLDINGS AND PROXY VOTING POLICIES AND RECORD The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.Each of (1) the Fund’s Form N-Q, (2) a description of the policies and procedures that the Fund, its investment advisor and its sub-advisors use to determine how to vote proxies relating to its portfolio securities holdings and (3) information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available without charge, upon request, by contacting the Fund at 1.800.662.1106, va.help@americanfidelity.com or P.O. Box 25520, Oklahoma City, OK 73125-0520.The information is also available on the SEC’s website at http//www.sec.gov and at the SEC’s Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling 1.800.SEC.0330. APPROVAL OF ADVISOR AGREEMENTS Advisory Agreement American Fidelity Assurance Company (“AFA”) serves as the Fund’s investment advisor pursuant to an Amended and Restated Investment Advisory Agreement dated May 1, 2003, as amended January 5, 2009 (the “Advisory Agreement”), that initially was approved by the Fund’s Board of Directors, including a majority of the directors who are not “interested persons,” as defined in the Investment Company Act of 1940, on January 29, 2003 and was approved by Dual Strategy Fund’s shareholders on April 11, 2003.The Advisory Agreement will remain in effect from year to year, provided that it will not continue for more than two years unless such continuance is approved at least annually by the Fund’s Board of Directors, including a majority of the members of the Board of Directors who are not interested persons. In approving the continuance of the Advisory Agreement most recently, the Board considered (1)the nature, extent, and quality of the services to be provided by AFA, (2) the investment performance of the Fund and AFA, (3) the advisory fees to be provided to AFA and any fees received by AFA’s affiliates that result from AFA’s relationship with the Fund, (4) the extent to which economies of scale will be realized as the Fund grows, and (5) whether fee levels reflect these economies of scale for the benefit of Fund investors. In connection with its review and evaluation, the Board (1) considered the recommendation of the Fund’s investment consultant, Asset Services Company LLC (“ASC”), (2) relied on the comparative information compiled by ASC regarding performance, services rendered and amounts payable under other investment advisory agreements, and (3) considered the factors set forth in the preceding paragraph, including whether any other benefits may be derived by AFA from its relationship with the Fund, such as soft dollar arrangements by which brokers provide research to the Fund or AFA in return for allocating Fund brokerage.Based on the foregoing, the Board concluded that the Advisory Agreement should be approved because the services provided by AFA generally were equal to or in excess of those provided by other investment advisors, while the fees paid by the Fund pursuant to the Advisory Agreement generally were lower than the fees paid by other funds to their investment advisors, and AFA is not deriving improper or excessive benefits as a result of its relationship with the Fund. Nature, Extent, and Quality of Services Provided by American Fidelity Assurance Company In approving the Advisory Agreement, the Board considered the services that AFA provides to the Fund pursuant to the Advisory Agreement, which include providing office space and equipment, supplies, etc.; compensating the Fund’s personnel, officers, and directors; providing (or arranging for a third party to provide) advice, information, and recommendations regarding acquiring, holding, or disposing of portfolio securities; assisting with preparing requisite reports, including prospectuses and registration statements; paying registration expenses, including legal and accounting fees; providing and maintaining a bond against larceny and embezzlement covering each officer and employee of the Fund who may have access to the Fund’s securities; providing (or arranging for a third party to provide) research and statistical information regarding portfolio securities that are held or may be purchased by the Fund, providing information regarding developments that may affect the portfolio securities; paying or reimbursing the Fund for costs and expenses incurred by the Fund in connection with the Fund’s indemnification of its directors; and selecting (or arranging for a third party to select) brokers or dealers to execute purchase and sale transactions for the Fund, using its best efforts to obtain the best available price and most favorable execution with respect to all such purchases and sales of portfolio securities for the Fund. Based on its evaluation of the services that AFA provides, the Board concluded that the nature and scope of AFA’s services are reasonable and satisfactory.Additionally, the Board believes that the quality of AFA’s services are reasonable and satisfactory and that AFA has adequate personnel and systems in place, as well as other resources, to assure the Board that AFA will continue to furnish high quality services to the Fund.Accordingly, the Board approved renewal of the Advisory Agreement. Investment Performance of the Fund and American Fidelity Assurance Company The Fund’s investment performance reflects on AFA indirectly only to the extent that AFA oversees the Fund’s sub-advisors, Beck, Mack & Oliver LLC, Boston Advisors, LLC, The Renaissance Group, LLC, and WEDGE Capital Management LLP (the “Sub-Advisors”).AFA assists the Fund’s Board in evaluating and assessing the Sub-Advisors based, in part, on the Fund’s investment performance, and the Board believes that AFA’s oversight of and assistance with matters relating to the Sub-Advisors has contributed in a positive manner to the Fund’s performance.AFA’s own investment performance is not relevant to the Board’s consideration of the Advisory Agreement because AFA has delegated its investment responsibilities to the Sub-Advisors and, as such, does not invest on behalf of the Fund. Advisory Fees Pursuant to the Advisory Agreement, AFA receives a fee, payable monthly, that is equal to 0.00136988% (0.50% on an annual basis) of the current value of the Fund for each day of the valuation period.AFA received $950,437 in 2013 in connection with services provided to the Fund pursuant to the Advisory Agreement.ASC, the Fund’s investment consultant, and InvesTrust, N.A., the Fund’s custodian, both of which are affiliates of AFA, received $54,920 and $52,158, respectively, in 2013 for services provided to the Fund.AFA pays ASC’s and InvesTrust’s fees on behalf of the Fund.Based on its evaluation of the advisory fees, the Board concluded that the fees that AFA and its affiliates receive as a result of AFA’s relationship with the Fund are reasonable and satisfactory in light of the services provided to the Fund. Economies of Scale The fee payable to AFA pursuant to the Advisory Agreement is a flat fee that does not include breakpoints that would allow the Fund to recognize economies of scale as the Fund’s assets increase.In its evaluation, the Board took into consideration the Fund’s inability to recognize economies of scale under the terms of the Advisory Agreement, but concluded that the fee is reasonable and satisfactory as it currently exists, without breakpoints. Fee Levels and Economies of Scale Because the Advisory Agreement does not establish breakpoints that permit the Fund to recognize economies of scale as the Fund’s assets increase, fee levels charged to the Fund’s investors do not reflect any economies of scale.The Board took this fact into consideration in its evaluation of the Advisory Agreement. Sub-Advisory Agreements As of December 31, 2013, BM&O, Boston Advisors, Renaissance and WEDGE served as sub-advisors to the Fund pursuant to separate sub-advisory agreements (together, the “Sub-Advisory Agreements”).Renaissance and WEDGE have served as sub-advisors to the Fund since 2005; BM&O has served since April 30, 2010; and Boston Advisors has served as a sub-advisor since May 1, 2013. In approving the continuance of the Sub-Advisory Agreements most recently, the Fund’s Board of Directors considered (1) the nature, extent and quality of services to be provided by the Sub-Advisors, (2) the investment performance of the Fund and the Sub-Advisors, (3) the fees paid to the Sub-Advisors and any fees received by affiliates of the Sub-Advisors as a result of the Sub-Advisors’ relationships with the Fund, (4) the extent to which economies of scale will be realized as the Fund grows, and (5) whether fee levels reflect any economies of scale for the benefit of the Fund’s investors. 20 In connection with its review and evaluation, the Board (1) considered the recommendations of AFA and its investment consultant, ASC, (2) relied on the comparative information compiled by AFA and ASC regarding performance, services rendered and amounts payable under other sub-advisory agreements, and (3) considered the factors set forth in the preceding paragraph, including whether any other benefits may be derived byany of the Sub-Advisors from its relationship with the Fund, such as soft dollar arrangements by which brokers provide research to the Fund or the Sub-Advisors in return for allocating Fund brokerage.Based on the foregoing, the Board concluded that the Sub-Advisory Agreements should be approved because the services provided by the Sub-Advisors generally are equal to or in excess of those provided by other sub-advisors, while the fees paid by AFA pursuant to the Sub-Advisory Agreements generally are lower than the fees paid to other sub-advisors, and the Sub-Advisors are not deriving improper or excessive benefits as a result of their relationships with the Fund. Nature, Extent, and Quality of Services Provided by the Sub-Advisors The Board considered the services that each of the Sub-Advisors provide to the Fund pursuant to the Sub-Advisory Agreements, which include making decisions regarding acquisition, holding, or disposition of portfolio securities on behalf of the Fund; providing the Fund’s custodian and investment advisor prompt written notification of the purchase, sale, or exchange of portfolio securities; exercising voting rights on behalf of the Fund regarding the portfolio securities; providing 17j-1 certifications and other reports; selecting brokers or dealers to execute purchase and sale transactions for the Fund and using their best efforts to obtain the best available price and most favorable execution with respect to all such purchases and sales of portfolio securities for the Fund; and providing instructions to the Fund’s custodian regarding consummation of transactions in portfolio securities held by the Fund. Based on its evaluation of the services that the Sub-Advisors provide, the Board concluded that the nature and scope of the Sub-Advisors’ services are reasonable and satisfactory.Further, the Board concluded that the quality of the Sub-Advisors’ services are reasonable and satisfactory, and that the Sub-Advisors have adequate personnel and systems in place, as well as other resources, to assure the Board that the Sub-Advisors will furnish high quality services to the Fund. Investment Performance of the Fund and Sub-Advisors The Board concluded that (1) the investment performance of the Fund supported a decision to renew the Sub-Advisory Agreements because the Fund, as a whole, has had satisfactory results when compared to the S&P 500, and (2) the investment performance of the Sub-Advisors supported a decision to approve each of the Sub-Advisory Agreements because the long-term results of each of the Sub-Advisors’ have been very good when compared with their appropriate style indices.Furthermore, the Sub-Advisors’ investment processes and personnel were consistent during the performance period presented to the Board. Sub-Advisory Fees The Fund’s investment advisor, AFA, pays the Fund’s sub-advisory fees to the Sub-Advisors on behalf of the Fund.The Sub-Advisors’ fees are set forth in their respective Sub-Advisory Agreements.All fees are on an annual basis and are a percentage of the value of the Fund’s assets managed by each Sub-Advisor.In 2013, AFA paid an aggregate of $853,406 to the Sub-Advisors. Based on the Board’s evaluation of the fees payable pursuant to the Sub-Advisory Agreements and the services to be provided by the Sub-Advisors, the directors concluded that the fees payable to the Sub-Advisors are reasonable and satisfactory in light of the services provided to the Fund. Economies of Scale as Fund Grows Although the Sub-Advisory Agreements may include certain breakpoints, the Fund will not recognize economies of scale, regardless of whether the Fund’s assets under the Sub-Advisors’ management increase, because the Fund’s investment advisor, AFA, pays the Sub-Advisors’ fees on behalf of the Fund.The fee that the Fund pays to AFA does not reflect any breakpoint in the fees that AFA pays the Sub-Advisors.In its evaluation, the Board considered this inability to recognize economies of scales, but concluded that the over-all fees are reasonable and satisfactory as they currently exist. Fee Levels and Economies of Scale Despite certain breakpoints in the Sub-Advisory Agreements that may enable AFA to recognize economies of scale as the Fund’s assets under the Sub-Advisors’ management increase, fee levels charged to the Fund’s investors do not reflect any economies of scale.The Board considered this fact in its evaluation of the Sub-Advisors and the sub-advisory agreements. 21 PARTICIPANTS’ BENEFITS As a participant of American Fidelity Dual Strategy Fund, Inc., you benefit from a number of valuable and helpful services which help you meet your investment needs.Some of the services you currently enjoy are the following: RE-INVESTMENT WITHOUT CHARGE Dividends and interest from investment income as well as capital gain contributions are automatically re-invested without charge. PROFESSIONAL MANAGEMENT Knowledgeable, full-time management constantly monitors market opportunities for your fund. CAPITAL FULLY INVESTED Accumulation units are issued in full and fractional amounts so that your net payments are immediately available for investment purposes. PERSONAL SERVICE Continuous personal service is available to you through the team of American Fidelity trained salaried representatives or directly from the Annuity Services Department in our home office. 22 Board of Directors DAVID R. CARPENTER, Chairman American Fidelity Executive Vice President Dual Strategy American Fidelity Corporation Fund, Inc. JO ANN DICKEY Retired Senior Vice President – Internal Audit American Fidelity Corporation MARK H. McCUBBIN Chief Executive Officer McCubbin Hosiery, LLC G. RAINEY WILLIAMS, JR. President and Chief Operating Officer Marco Holding Corporation Safekeeping of Securities InvestTrust, N.A. Oklahoma City, Oklahoma Independent Registered KPMG, LLP Public Accounting Firm Oklahoma City, Oklahoma Underwriter American Fidelity Securities, Inc. Oklahoma City, Oklahoma Member FINRA Investment Advisor American Fidelity Assurance Company Oklahoma City, Oklahoma Investment Sub-Advisors Beck, Mack & Oliver LLC New York, New York Boston Advisors, LLC Boston, Massachusetts The Renaissance Group LLC (d/b/a Renaissance Investment Management) Covington, Kentucky WEDGE Capital Management LLP Charlotte, North Carolina Board of Directors GREGORY S. ALLEN American Fidelity Chief Executive Officer Assurance Company Maine Street Holdings, Inc. JOHN M. BENDHEIM, JR. President Bendheim Enterprises, Inc. LYNDA L. CAMERON Vice-President Cameron Associates, Inc. WILLIAM M. CAMERON Chairman of the Board, President and Chief Executive Officer American Fidelity Corporation WILLIAM E. DURRETT Senior Chairman of the Board American Fidelity Corporation CHARLES R. EITEL Founder Eitel & Armstrong THEODORE M. ELAM Attorney McAfee and Taft A Professional Corporation PAULA MARSHALL Chief Executive Officer The Bama Companies, Inc. TOM J. MCDANIEL President American Fidelity Foundation STEPHEN M. PRESCOTT, M.D. President Oklahoma Medical Research Foundation 23 For More Information To obtain information: By telephone: Call 1.800.662.1106 By mail Write to: American Fidelity Dual Strategy Fund, Inc. P. O. Box 25520 Oklahoma City, OK73125-0520 By E-mail Send your request to: va.help@americanfidelity.com On the Internet Text-only versions of Fund documents can be viewed online or downloaded from the SEC’s web site:http://www.sec.gov You may also obtain copies of Fund documents by visiting the SEC’s Public Reference Room in Washington, DC (phone 1.800.SEC.0330) or by sending your request and a duplicating fee to the SEC’s Public Reference Section, Washington, DC20549-6009. 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 GVA-276 Information Published 2/2014 24 Item 2:Code of Ethics The registrant has adopted a code of ethics that applies to its principal executive officer, principal financial officer, principal account officer or controller, and persons performing similar functions.A copy of the code of ethics, as adopted, is attached as Exhibit (a)(1). Item 3:Audit Committee Financial Expert The registrant’s Board of Directors has determined that the registrant does not have an Audit Committee Financial Expert serving on its audit committee.The registrant believes that, at this time, the experience provided by the members of its audit committee provides adequate oversight for the registrant’s level of financial complexity. Item 4:Principal Accountant Fees and Services The following table details the aggregate fees billed for each of the last two fiscal years for the registrant’s audit fees, audit-related fees, tax fees and other fees by the principal accountant.All such fees of the registrant are paid by the registrant’s investment advisor, American Fidelity Assurance Company. Service Fees Paid to Audit Firm Dollar Amount Dollar Amount Percentage Approved* (a)Audit Fees N/A N/A (b)Audit-Related Fees 0 0 0 0 (c)Tax Fees 0 0 0 0 (d)All Other Fees 0 0 0 0 Total $0 $0 *This column represents the percentage of the non-audit fees that were required to be approved by the audit committee. (e)Audit Committee Pre-approval Policies and Procedures (1)Approval is required of all audit and significant permitted non-audit engagements of KPMG LLP prior to the commencement of such engagement.The registrant’s audit committee annually approves the engagement of the registrant’s independent auditor and makes a recommendation to the board of directors that the directors approve the independent auditor at a board of directors meeting held in the first part of each calendar year. (2)No services described in (b) through (d) of this Item were performed; accordingly, no approvals were made by the audit committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f)Percentage of Hours on Audit Performed by Non Full-time Employees 0% (g)Non-audit Fees for Services Rendered For the years ended December 31, 2013 and December 31, 2012, no non-audit fees were billed by KPMG LLP to the registrant, its investment advisor or any entity controlling, controlled by, or under common control therewith that provides ongoing services to the registrant. (h)Audit Committee Consideration of Non-audit Services The registrant’s audit committee has considered whether the provision of non-audit services (if any) that were rendered to the registrant’s investment advisor and any entity controlling, controlled by, or under common control with the investment advisor that provides ongoing services to the registrant is compatible with maintaining the principal accountant’s independence and has concluded that the provision of such non-audit services by the accountant has not compromised the accountant’s independence. 25 Item 5:Audit Committee of Listed Registrants Not Applicable. Item 6:Investments (a)Schedule of Investments Included in Item 1:Annual Report to Shareholders. (b)Certain Divestitures Not Applicable. Item 7: Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies Not Applicable. Item 8: Portfolio Managers of Closed-End Management Investment Companies Not Applicable. Item 9: Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers Not Applicable. Item 10:Submission of Matters to a Vote of Security Holders There have been no material changes to the procedures by which shareholders may recommend nominees to the Fund’s Board of Directors. Item 11:Controls and Procedures (a)Based on their evaluation of the Fund’s Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report, each of David R. Carpenter, the principal executive officer, and Robert D. Brearton, the principal financial officer, has concluded that, in his judgment, the Fund’s Disclosure Controls and Procedures are effective. (b)There was no change in the Fund’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Fund’s last fiscal half-year that has materially affected, or is reasonably likely to materially affect, the Fund’s internal control over financial reporting. Item 12:Exhibits (a)(1)Code of Ethics for Senior Officers, effective January 1, 2008. (a)(2) Certifications of Principal Executive Officer and Principal Financial Officer as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3)Not Applicable to Registrant (b) Certification of Principal Executive Officer and Principal Financial Officer as required by Rule 30a-2(b) under the Investment Company Act of 1940. 26 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned duly authorized officer. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. By: Name: Title: Date: /S/David R. Carpenter David R. Carpenter President and Principal Executive Officer February 7, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the dates indicated. By: Name: Title: Date: /S/David R. Carpenter David R. Carpenter President and Principal Executive Officer February 7, 2014 By: Name: Title: Date: _/S/Robert D. Brearton Robert D. Brearton Executive Vice President and Principal Financial Officer February 7, 2014 27
